TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00096-CV



           Clem Pater III, as Guardian of the Estate of Mary J. St. John, Appellant

                                                v.

           Brenda DuPont, as Guardian of the Person of Mary J. St. John, Appellee


           FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
            NO. 12-0529-CP4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Clem Pater III, guardian of the estate of Mary J. St. John, appeals from an order of

receipt and acceptance of foreign guardianship and order appointing guardian. After Pater failed to

timely file his brief, the Clerk of this Court wrote him advising that his brief was overdue and

that if he did not file a brief or otherwise respond by August 8, 2014, his appeal would be subject

to dismissal for want of prosecution. The August 8 deadline has passed, and Pater has made no

response. Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 38.8(a),

42.3(b).



                                             __________________________________________

                                             Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed for Want of Prosecution

Filed: August 22, 2014